Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 26-28) in the reply filed on 03/31/2022 is acknowledged.
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gat et al. WO 2009/074286A3.
Gat teaches a tablet composition comprising by weight of the tablet: 5-20% ezetimibe, 50-85% diluent, 3-25% disintegrant, 1-10% binder, and 0.5-15 lubricant.  See page 2.  While the name of the active agent is different, applicant’s attention is called to ezetimibe formula structure disclosed in page 3, which has the exact same structure to that of the present active compound.  Tablet comprises 1-200 mg of ezetimibe, preferably 10 mg ezetimibe is found in page 11.  The claimed filler, binder, disintegrating agent, and lubricant is found in pages 6-8, and claims.  Tablet further comprises sodium lauryl sulphate, and microcrystalline cellulose.  See pages 7 and 9.    
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gat et al. WO 2009/074286A3, in view of Moore et al. US 2008/0275020 A1. 
Gat is relied upon for the reason stated above.  Gat does not expressly teach the claimed stabilizer.  
However, the use of stabilizer in tablet comprising ezetimibe is known in the art.   See for example the teaching in Moore.  Moore teaches a tablet formulation comprising ezetimibe and at least one stabilizing agent including BHA or BHT in the claimed amount.  See paragraphs 0015 and 0029. 


Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include stabilizing agent such as BHT with the expectation of at least similar result.  This is because Moore teaches the use of ezetimibe tablet comprising the claimed stabilizing agent is known in the art. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615